66 N.Y.2d 647 (1985)
In the Matter of Richard Fitzpatrick, as President of the Deputy Sheriffs Benevolent Association of Broome County, Local 2012, Council 82, American Federation of State, County and Municipal Employees, on Behalf of Garry R. Thompson, Appellant,
v.
Anthony Ruffo, as Sheriff of Broome County, et al., Respondents.
Court of Appeals of the State of New York.
Decided October 10, 1985.
Christopher H. Gardner for appellant.
John E. Murray, County Attorney (Alfred Paniccia, Jr., of counsel), for respondents.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE, ALEXANDER and TITONE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (110 AD2d 1032).